           Case 1:15-cv-11848-DPW Document 178 Filed 01/28/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS



Universitas Education, LLC

                         Plaintiff,
                                                                        Civil Action.
                                                                        No. 15-11848-DPW
                         v.


Jack E. Robinson, III
                         Defendants.


                                STANDING ORDER REGARDING
                              MOTIONS FOR DEFAULT JUDGMENT


WOODLOCK, District Judge


A Notice of Default has been issued to the defendants, Jack E. Robinson, III, upon request of the
plaintiff in this action.

          In anticipation of a Motion for Default Judgment being filed, it should be noted that this
session has received numerous motions for default judgment which do not on their face comply
with Fed. R. Civ. P. 55 principally because of the failure to provide affidavits (a) substantiating
entitlement to the damages or remedy sought, (b) satisfying the Soldiers and Sailors Relief Act,
and (c) demonstrating that no party against whom default is sought is an infant or incompetent
person.
          In an effort to deal with these procedural failings, certain procedural orders will apply in
this session. These orders represent an effort to prompt counsel to comply with the Rule
regarding default judgment motions, expedite resolution of such motions and avoid the diversion
of resources which individualized procedural orders dealing with particular cases require.
          Accordingly, the following Standing ORDER Regarding Motions for Default Judgment
will be observed in this session:
          l.     A party making a motion for default judgment shall comply with all the
         Case 1:15-cv-11848-DPW Document 178 Filed 01/28/21 Page 2 of 3




requirements of Fed. R. Civ. P. 55 particularly those related to filing of affidavits. The moving
party shall also submit an appropriate form of order in the fashion of the draft order attached
hereto as Appendix A. Such compliance shall be completed no later than 14 days after the filing
of the motion itself;
       2.      Within the 14-day period for compliance by the moving party, the party against
whom default judgment is sought shall have an opportunity to file substantiated opposition to the
default judgment motion and to request a hearing thereon;
       3.      The Court will take up the motion for default judgment on the papers at the
conclusion of the 14-day period. Should the motion for default judgment at that time fail to
comply with Fed. R. Civ. P. 55, the motion will be denied with prejudice to any renewal of such
motion within six months of the denial. Any renewed motion for default judgment may not
include a request for interest, costs or attorneys' fees in the matter nor will such relief be granted
on any renewed motion for default;
       4.      Necessary and appropriate action with respect to this Standing ORDER shall be
taken by the moving party within 30 days of the date of the issuance of this ORDER. If for any
reason the moving party cannot take necessary and appropriate action, that party shall file an
affidavit describing the status of this case and show good cause why necessary and appropriate
action with respect to this Standing ORDER cannot be taken in a timely fashion and further why
this case should remain on the docket. Failure to comply with this paragraph will result in the
entry of dismissal of the moving party's claims for want of prosecution.


                                               By the Court,


                                               /s/ Christina McDonagh
                                               Deputy Clerk

Dated: January 28, 2021
         Case 1:15-cv-11848-DPW Document 178 Filed 01/28/21 Page 3 of 3




                                       Appendix A

                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


       Plaintiff(s)

                       v.                             CIVIL ACTION NO.



       Defendant(s)


                                         FORM OF
                                     DEFAULT JUDGMENT


       Defendant_____________________ having failed to plead or otherwise defend in this

action and its default having been entered,

       Now, upon application of plaintiff and affidavits demonstrating that defendant owes

plaintiff the sum of $__________; that defendant is not an infant or incompetent person or in the

military service of the United States, and that plaintiff has incurred costs in the sum of

$__________________, it is hereby

       ORDERED, ADJUDGED AND DECREED that plaintiff recover from defendant

____________________ the sum of $__________________, with post judgment interest as

provided by 28 U.S.C. §1961.


                                       ____________________________
                                       Deputy Clerk

Dated:_______________
